

Exhibit 10.1




Executed Version    




TENTH AMENDMENT TO CREDIT AGREEMENT
This Tenth Amendment to Credit Agreement (this “Amendment”) is entered into as
of October 6, 2017, by and among K2M HOLDINGS, INC., a Delaware corporation
(“Holdings”), K2M, INC., a Delaware corporation (the “US Borrower”) and K2M UK
LIMITED, a company incorporated in England and Wales with company registration
number 06950302 and with its registered office at Abbey House, Wellington Way,
Broakland Business Park, Weybridge, Surrey KT13 0TT (the “UK Borrower”, and
collectively, jointly and severally with the US Borrower, the “Borrower”), the
several banks and other financial institutions or entities party hereto, SILICON
VALLEY BANK (“SVB”), as the Issuing Lender and the Swingline Lender, and Silicon
Valley Bank, as administrative agent and collateral agent for the lenders (in
such capacity, the “Administrative Agent”).
WHEREAS, reference is hereby made to that certain Credit Agreement dated as of
October 29, 2012 by and among Holdings, Borrower, the several banks and other
financial institutions or entities from time to time parties thereto (each a
“Lender” and, collectively, the “Lenders”) and the Administrative Agent (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) (capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Credit Agreement);
WHEREAS, the parties hereto have agreed to modify and amend certain terms and
conditions of the Credit Agreement, subject to the terms and conditions
contained herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


1.
Amendment to Credit Agreement. The Credit Agreement is hereby amended by
amending and restating the definition of “Revolving Termination Date” set forth
in Section 1.1 thereof in its entirety as follows:

“Revolving Termination Date”: April 26, 2019.
2.
Consent to Patent Assignment.: Notwithstanding anything in the Credit Agreement
or any other Loan Document to the contrary, the Administrative Agent and the
Lenders hereby consent to the Disposition of the patents identified on Schedule
I hereto (the “Specified Patents”). The foregoing consent (i) except as
expressly set forth herein, shall in no way constitute a modification or waiver
of the Administrative Agent’s or any Lender’s rights under the Credit Agreement
or any other Loan Documents and (ii) relates solely to the Disposition of the
Specified Patents and is not a consent to any related or other transaction. The
Administrative Agent and the Lenders further acknowledge and agree that (i) the
Lien in favor of the Administrative Agent encumbering the Specified Patents
shall be released automatically upon the consummation of such Disposition, and
(ii) in connection therewith, the Administrative Agent shall execute and deliver
to the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and at the Borrower’s sole cost and expense, (x) a partial
release of Lien for filing with the United States Patent and Trademark Office,
and (y) at the request of the Borrower, any other releases or other documents
reasonably necessary or desirable for the release of the Lien on the Specified
Patents.



3.
Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
satisfaction of the Administrative Agent:



a.
This Amendment shall have been duly executed and delivered by the respective
parties hereto. The Administrative Agent shall have received a fully executed
copy hereof.



1

--------------------------------------------------------------------------------



Exhibit 10.1




Executed Version    


b.
The Agent shall have received evidence acceptable to it that all action on the
part of the Loan Parties necessary for the valid execution, delivery and
performance by the Loan Parties of this Amendment shall have been duly and
effectively taken.

c.
All necessary consents and approvals to this Amendment shall have been obtained.

d.
Prior to and immediately after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.

e.
Prior to and immediately after giving effect to this Amendment, (i) each of the
representations and warranties of the Loan Parties contained in the Credit
Agreement, any other Loan Document or in any document or instrument delivered
pursuant to or in connection with the Loan Documents or this Amendment, are true
and correct on and as of the effective date of this Amendment (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date), and (ii)
no Default or Event of Default exists on the date hereof.

f.
The Administrative Agent shall have received the amendment fee described in
Section 4 below.

g.
The Lenders and the Administrative Agent shall have received payment from the
Borrower of all costs and expenses required to be paid pursuant to Section 5 of
this Amendment.

h.
The Administrative Agent shall have received such other documents, instruments
and agreements as it may reasonably request, each in form and substance
reasonably satisfactory to the Administrative Agent.



4.
[Reserved].



5.
Amendment Fee. Borrower hereby agrees to pay to the Administrative Agent, for
the ratable benefit of the Lenders, an amendment fee in an amount equal to Fifty
Five Thousand Dollars ($55,000). Such fee shall be fully earned and due and
payable in full upon the effective date of this Amendment and Borrower agrees
that, once paid, such fee will not be refundable (in whole or in part) under any
circumstances. Nothing herein shall derogate from any of Borrower’s obligations
to pay any other fees as and when due under the Credit Agreement, the Fee Letter
or any other Loan Document.



6.
Costs and Expenses. The Borrower shall pay to the Administrative Agent all
reasonable costs, out-of-pocket expenses, and fees and charges of every kind
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Amendment and any documents and
instruments relating hereto or thereto (which costs include, without limitation,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent).



7.
Ratification of Loan Documents; Further Assurances.



a.
The Loan Parties hereby ratify, confirm and reaffirm each of the terms and
conditions of the Loan Documents to which each is a party. The Loan Parties
further acknowledge and agree that (i) except as specifically modified in this
Amendment, all terms and conditions of the Loan Documents shall remain in full
force and effect, and (ii) this Amendment constitutes a Loan Document.

b.
The Loan Parties hereby ratify, confirm and reaffirm that all security interests
and liens granted pursuant to the Loan Documents secure and shall continue to
secure the payment and performance of all of the Obligations pursuant to the
Loan Documents, whether now existing or hereafter arising.

c.
The Loan Parties shall cooperate with the Administrative Agent and shall execute
and deliver to the Administrative Agent such further instruments and documents
as the Administrative Agent shall reasonably request to carry out to its
satisfaction the transactions contemplated by this Amendment and the other Loan
Documents.



2

--------------------------------------------------------------------------------



Exhibit 10.1




Executed Version    




8.
Representations and Warranties. The Loan Parties hereby represent, warrant, and
covenant to the Administrative Agent and the Lenders as follows:



a.
The Loan Parties hereby represent and warrant as of the date hereof that (i)
each of the representations and warranties of the Loan Parties contained in the
Credit Agreement, any other Loan Document or in any document or instrument
delivered pursuant to or in connection with the Loan Documents or this
Amendment, are true and correct on and as of the effective date of this
Amendment (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date), and (ii) no Default or Event of Default exists on the
date hereof.

b.
This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally and equitable principals (whether enforcement is sought by
proceedings in equity or at law).

c.
The execution and delivery by each Loan Party of this Amendment and the
performance by each Loan Party of its obligations under the Credit Agreement, as
amended by this Amendment, and under the other Loan Documents (i) have been duly
authorized by all necessary corporate action on the part of such Loan Party,
(ii) will not violate any provisions of the certificate of incorporation or
bylaws such Loan Party and (iii) will not constitute a violation by such Loan
Party of any applicable material Requirement of Law.

d.
Each Loan Party acknowledges that the Administrative Agent and the Lenders have
acted in good faith and has conducted in a commercially reasonable manner its
relationships with each Loan Party in connection with this Amendment and in
connection with the other Loan Documents. Each Loan Party understands and
acknowledges that the Administrative Agent and the Lenders are entering into
this Amendment in reliance upon, and in partial consideration for, the above
representations, warranties, and acknowledgements, and agrees that such reliance
is reasonable and appropriate.



9.
No Defenses. The Loan Parties hereby acknowledge and agree that the Loan Parties
have no offsets, defenses, claims, or counterclaims against the Administrative
Agent or the Lenders or any of their respective, officers, directors, employees,
attorneys, representatives, successors or assigns, with respect to the
Obligations, or otherwise, and that if any Loan Party now has, or ever did have,
any offsets, defenses, claims, or counterclaims against the Administrative Agent
or the Lenders or any of their respective, officers, directors, employees,
attorneys, representatives, successors or assigns, whether known or unknown, at
law or in equity, all of them are hereby expressly WAIVED and each Loan Party
hereby RELEASES the Administrative Agent and the Lenders from any liability
thereunder.



10.
Continuing Validity. The Loan Parties understand and agree that in modifying the
existing Obligations, the Administrative Agent and the Lenders are relying upon
the Loan Parties representations, warranties, and agreements, as set forth in
the Loan Documents. Except as expressly modified pursuant to this Amendment, the
terms of the Loan Documents remain unchanged and in full force and effect. The
Administrative Agent’s and the Lenders’ agreement to modifications to the
existing Obligations pursuant to this Amendment in no way shall obligate the
Administrative Agent or the Lenders to make any future modifications to the
Obligations. It is the intention of the Administrative Agent, the Lenders, the
Borrower and Holdings to retain all makers of the Loan Documents as liable
parties, unless the party is expressly released by the Administrative Agent in
writing. No maker will be released by virtue of this Amendment.



3

--------------------------------------------------------------------------------



Exhibit 10.1




Executed Version    




11.
Governing Law/Submission To Jurisdiction; Waivers. Sections 10.13 and 10.14 of
the Credit Agreement are hereby incorporated by reference in their entirety and
shall apply to the terms of this Amendment.



12.
Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or other electronic mail transmission shall be effective as delivery
of a manually executed counterpart hereof (save in the case of UK Borrower where
delivery of an executed copy of this Amendment by facsimile or other electronic
mail transmission shall be effective as delivery of a manually executed version
of this Amendment). A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.



13.
Binding Effect. The terms and provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective representatives,
permitted successors and assigns.



14.
Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



[remainder of this page is intentionally left blank]




4

--------------------------------------------------------------------------------




Exhibit 10.1




Executed Version    




In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


    
HOLDINGS:


K2M HOLDINGS, INC.


By: _/s/  Gregory S. Cole      
Name:   Gregory S. Cole       
Title: Treasurer and Chief Financial Officer  




US BORROWER:


K2M, INC.


By: _/s/ Greg Cole   
Name:  Greg Cole        
Title:  CFO and Treasurer    


UK BORROWER:


K2M UK LIMITED


By: _/s/ Gregory Cole    
Name:   Gregory Cole    
Title: Director     
 


    


    














[Signature Page to Tenth Amendment]




5

--------------------------------------------------------------------------------




Exhibit 10.1




Executed Version    




ADMINISTRATIVE AGENT:


SILICON VALLEY BANK, as the Administrative Agent


By: /s/ Steve Lyons
Name:   Steve Lyons
Title: Director
















































































[Signature Page to Tenth Amendment]




6

--------------------------------------------------------------------------------




Exhibit 10.1




Executed Version    






LENDERS:


SILICON VALLEY BANK, as Issuing Lender, Swingline Lender, and as a Lender
By: /s/   Steve Lyons___
Name:      Steve Lyons _ 
Title:       Director            






































[Signature Page to Tenth Amendment]




7

--------------------------------------------------------------------------------




Exhibit 10.1




Executed Version    




COMERICA BANK, as a Lender


    By: /s/ Walter Weston
Name: Walter Weston
Title: VP
    
























































































[Signature Page to Tenth Amendment]
                


8

--------------------------------------------------------------------------------




Exhibit 10.1




Executed Version    








Schedule I


Specified Patents




Title
Patent/Serial Number
Jurisdiction
Owner
Expandable intervertebral implant
8,425,613
United States
K2M, Inc.
Spinal implants, spinal implant kits, and surgical methods
13/800,530
United States
K2M, Inc.
Spinal implants, spinal implant kits, and surgical methods
9,572,680
United States
K2M, Inc.





9